PER CURIAM.
This is an appeal from a summary judgment rendered for the defendants in an automobile accident case. The collision was between a motor scooter type vehicle being operated by the plaintiff, a United States postal employee, and an automobile owned by defendant Ned Krantz and which was being operated by his wife, the defendant Betty Krantz. Plaintiff sued for personal injuries received in the accident which occurred when the plaintiff who pulled away from the curb or parking area of the street was struck from the rear by the defendant’s vehicle. The matter came before the court on defendant’s motion for summary judgment on the pleadings and on evidence disclosed by an affidavit and discovery depositions of the plaintiff and of the defendant driver. The trial court held that no triable issue was presented and that the defendants were entitled to judgment as a matter of law. Plaintiffs took this appeal from the summary judgment entered. The plaintiff’s deposition, which was before the trial court, was not made a part of the record on ap*207peal. On consideration of the pleadings, plaintiff’s affidavit and the deposition of the defendant driver, we conclude that the circuit judge was not in error in granting the summary judgment for the defendant, and accordingly the judgment appealed from is affirmed.
Affirmed.